DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Jones on 8/5/2022.

The application has been amended as follows: 


16. 	(Currently Amended)  A work string, comprising:
a first tool having a first ball seat configured to receive a plug for activation of the first tool and having a first diameter that allows the plug to be extruded through the first ball seat when a fluid pressure is applied to the plug above an extrusion pressure of the first ball seat; and
a second tool having a second ball seat configured to receive the plug for activation of the second tool and having a second diameter that allows the plug to be extruded through the second ball seat when the fluid pressure is applied to the plug above an activation pressure of the second ball seat when the plug is seated at the second ball seat,
wherein the first tool is configured to receive the plug before the second tool receives the plug and wherein the plug blocks a fluid pressure at the second tool when seated at the first ball seat; and
a third tool between the first tool and the second tool, wherein the third tool is configured to seat the plug plug 

	17. (Previously Amended) The work string of claim 16, wherein the extrusion pressure of the first ball seat is greater than an activation pressure of the second ball seat.
	19.  (Currently Amended) 	A method of performing a downhole operation, comprising:
dropping a plug through a string in a wellbore, the string having a first tool configured to be activated at a first activation pressure when the plug is seated at the first tool, a second tool configured to be activated at a second activation pressure when the plug is seated at the second tool, the second activation pressure being different from the first activation pressure, and a third tool between the first tool and the second tool;
seating the plug 
applying a pressure to activate the first tool with the plug plug 
receiving the plug 

Allowable Subject Matter
Claim16-17 and 19 are allowed
The following is an examiner’s statement of reasons for allowance: The closed prior art to the claimed invention is US 20140246209 A1 to Themig, as applied in the last office action.
However independent claims 17 and 19 require three tools, each with a seat, wherein when a plug is located in the middle seat, and pressure is applied, the first tool is activated without activation of the middle tool.  This feature was not found in the prior art, and thus the invention is considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674